             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES M. YOUNG, SR., individually             No. 4:18-CV-00403
and as administrator of the ESTATE OF
JONATHAN M. YOUNG, SANDRA                     (Judge Brann)
E. YOUNG, individually and as
administrator of the ESTATE OF
JONATHAN M. YOUNG,

           Plaintiffs,

     v.

SCOTT TOWNSHIP, COLUMBIA
MONTOUR SNYDER UNION
COUNTIES OF CENTRAL
PENNSYLVANIA SERVICE
SYSTEM, RAYMOND KLINGLER,
JOE GRASSLEY, VINCENT
FIGUERIDO, PAUL KELLY, MEGAN
FETTERMAN, and JOHN/JANE
DOES I-X,

           Defendants.

                                  ORDER

                            NOVEMBER 20, 2019

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that the Motion to Amend filed by James M. Young, Sr.

and Sandra E. Young, ECF No. 57, is DENIED.

                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
